ORMAI                                                      07/21/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0306


                                          DA 20-0306
                                                                            FILED
 STATE OF MONTANA,                                                           JUL 20 2020
                                                                           BONNerl
                                                                                   Greenwood
                                                                                          Court
                Plaintiff and Appellee,                                  Clerk of Supreme
                                                                            State of Montana


          v.                                                           ORDER

 PAMELA JO POLEJEWSKI,

                Defendant and Appellant.



         In a July 8, 2020 Order, this Court referred this case to the Pro Bono Coordinator to
recruit a volunteer, pro bono legal counsel to appear and to file an amicus curiae brief
articulating the constitutionality of § 27-1-434, MCA, facially and as applied, from the
Appellant's perspective in this rnatter, on or before September 8, 2020.
         Since our Order, counsel for Appellant Parnela Jo Polejewski has been retained and
has filed a Notice of Appearance on July 17, 2020. We also note that the Acting Solicitor
General has filed a Notice of Appearance earlier this rnonth. Therefore, in light of these
filings, our referral is not necessary. Accordingly,
         IT IS ORDERED that this Court's July 8, 2020 Order is hereby RESCINDED. The
June 30, 2020 Order expediting this appeal and briefing schedule is still in effect.
         The Clerk of the Suprerne Court is directed to provide a copy of this Order to all
counsel of record; to the Pro Bono Coordinator, Patty Fain; and to the Court's Pro se Law
Clerk.
         DATED this        day of July, 2020.
                                                  For the Court,




                                                                   hief Justice